UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6982



WALTER R. COLEMAN,

                                           Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-141)


Submitted:   February 27, 1996             Decided:   April 4, 1996


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Walter R. Coleman, Appellant Pro Se. Thomas Cauthorne Daniel,
Assistant Attorney General, Richmond, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the magistrate judge's opinion, entered pursuant to

28 U.S.C. § 636(c)(1988), and find no reversible error. According-

ly, we deny a certificate of probable cause to appeal and dismiss
the appeal on the reasoning of the magistrate judge. Coleman v.
Angelone, No. CA-95-141 (E.D. Va. June 21, 1995). We deny Appel-

lant's motion for oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2